DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 84 is objected to because of the following informalities: in line 10, the claim reads “disposing a cleaning fluid into the mixing chamber.”  It appears that this should be “dispensing a cleaning fluid.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 62-70, 72-77, 82, and 83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 62 now recites “storing a pH sensor in a first chamber with a storage solution” in lines 2-3.  This limitation is not fully supported by the original disclosure because it is sufficiently broad as to include a first chamber that is separate from the mixing chamber.
The Applicant indicates that support for this limitation may be found in the Specification on page 9, lines 28-30; page 10, lines 14-17; page 18, line 16; and original claim 57.  The page 9 passage mentions a liquid recycling station for the pH sensor storage liquid, but does not mention an additional chamber beyond the mixing chamber in which the pH sensor is stored.  The page 10 passage indicates that the storage solution is input into the mixing chamber for storage of the sensor.  The page 18 passage mentions pH sensor storage solution as a liquid delivered by the liquid handling system, but does not mention an additional chamber to which this solution would be delivered. Original claim 57 recites inputting a storage solution into the mixing chamber.
None of these provide any support for a first chamber for storage of the sensor in a storage solution that is separate from the mixing chamber.  Amended claim 71 indicates that the first chamber is the mixing chamber, which is supported in the original disclosure.  However, as stated above, the limitation amended into claim 62 can be interpreted such that the first chamber and the mixing chamber are separate, which is not supported by the original disclosure.  The Examiner suggests that the limitation in claim 62 be amended to “storing a pH sensor in a mixing chamber filled with a storage solution” and “a mixing chamber” in line 6 of the claim be amended to “the mixing chamber” for proper antecedent basis.  If the Applicant believes the Examiner to be in error, they are encouraged to point out exactly where explicit support exists for an additional chamber beyond the mixing chamber in which the sensor is stored in a storage solution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 84 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ballestra (US 3058622, hereinafter Ballestra) in view of Linsen et al. (US PGPub 2003/0198125, hereinafter Linsen) and Carlson et al. (US PGPub 2004/0261897, hereinafter Carlson).
Regarding claim 84, Ballestra discloses a method for generating a prepared solution, comprising:
dispensing at least one liquid from a plurality of different liquids (figure 1, containers 9-12) and at least one solid from a plurality of different solids (hoppers 1-5) into a chamber (mixer 19) to yield a mixture; and
dispensing said solution having said at least one target characteristic (via valve 25).
Ballestra is silent to the sensing and adjusting steps as recited.  Linsen teaches a method for generating a mixture including sensing at least one characteristic of said mixture (via sensor 58 in figure 1) selected from the group consisting of temperature, pH, chemical composition, weight, conductivity, and turbidity (paragraph 0027, “mass, volume, viscosity, and pH of the fluid formulation”); adjusting a quantity of said at least one liquid or said at least one solid based at least in part on said at least one characteristic to yield said solution having at least one target characteristic (paragraph 0028).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have included the sensing and adjusting steps of Linsen for the purpose of optimizing the desired characteristics of the mixture with a great degree of precision (Linsen: paragraph 0008).
Ballestra is silent to cleaning cycle as recited.  Linsen teaches an automatic cleaning cycle that includes dispensing a cleaning fluid into the mixing chamber after the solution is dispensed (paragraph 0010 and 0035-0036).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have added the cleaning cycle of Linsen to the method of Ballestra for the purpose of reducing contamination between different mixtures processed in the apparatus (Linsen: paragraph 0036).
Ballestra and Linsen are silent to drying the mixing chamber as recited.  Carlson discloses a mixing system including a cleaning system that implements a cleaning cycle including dispensing cleaning fluid into the chamber and drying the chamber using a controllable dryer configured to force air into the chamber (paragraph 0055).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the combination of Bellestra and Linsen with the drying functionality of Carlson for the purpose of removing cleaning solution from the chamber prior to subsequent runs.

Allowable Subject Matter
Claim 71 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 62 and its dependents would be allowable if amended as suggested above to overcome the new matter rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774